Citation Nr: 9902050	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  97-27 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating for a low back 
condition, currently evaluated as 20 percent disabling.

2.  Entitlement to a compensable rating for hemorrhoids with 
anal fissure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his father and his brother


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1993 
to September 1996.

This appeal arises from a January 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which granted service connection for a low 
back condition and hemorrhoids with anal fissure, assigning 
noncompensable ratings for each condition.  Subsequently, in 
a January 1998 rating decision, the RO increased the 
evaluation of the veterans low back condition to 20 percent.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the RO erred in denying the 
benefits sought on appeal.  He maintains, in essence, that 
the disability manifested by his low back condition and 
hemorrhoids is more severe than reflected in the 20 percent 
and noncompensable ratings, respectively, assigned by the RO.  
Accordingly, more favorable determinations are requested.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veterans 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that a preponderance of the 
evidence is against the veterans claim for a rating in 
excess of 20 percent for a low back condition, and for a 
compensable rating for hemorrhoids with anal fissure.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the veterans appeal has been obtained by 
the RO.

2.  The veterans low back condition, including low back pain 
with early degenerative disc disease and minimal 
spondylolisthesis at L4-L5, is manifested by moderate, 
recurring attacks of symptoms including pain and seizing 
of the back, with no evidence of neuropathy or other 
neurological findings.

3.  The veterans hemorrhoids are not detectable upon 
examination, either internally or externally; the veteran has 
a small anal fissure of 2 centimeters with no secondary 
changes, erythema, infection or evidence of bleeding.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a 
low back condition have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.321(b), 4.1, 
4.2, 4.7, 4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 
5292, 5293, 5295 (1998).

2.  The criteria for a compensable rating for hemorrhoids 
with anal fissure have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991 & Supp. 1998); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.114, DC 7336 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has requested increased ratings for a low back 
condition and hemorrhoids with an anal fissure.  Since these 
conditions were previously service connected and rated, and 
the veteran is asserting that higher ratings are justified, 
his claim must be deemed well grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994).  Under these circumstances, pursuant to its 
duty to assist, the VA may be required to provide a new 
medical examination to obtain evidence necessary to 
adjudicate the increased ratings claim.  Id., citing 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  This 
obligation was satisfied by the June 1997 examination at the 
VA Medical Center (VAMC) in Omaha, Nebraska, described below, 
and the Board is satisfied that all relevant facts have been 
properly and sufficiently developed.

I.  Evaluation of Low Back Condition.

Service medical records show that the veteran was initially 
treated for low back pain in mid-1995, when his condition was 
assessed as mechanical low back strain, and, again, in June 
1996, when he reinjured the back during physical training.  
An X-ray taken in May 1995 revealed 18 degree levoscoliosis 
of the spine from T8-L3.  However, this congenital condition 
is not described by any of the treatment records as a 
contributor to the veterans lower back pain.

In June 1996, the veteran provided a report of medical 
history and received a pre-separation physical examination.  
He reported no back pain at that time, and no musculoskeletal 
abnormality was noted on his report of physical examination.  
However, in July 1996, the veteran was seen at sick call for 
back pain of four days duration following a physical training 
run.  At that time, his back was noted to be tender in the 
right paralumbar muscle, while retaining full range of 
motion.  His condition was diagnosed as lumbar strain.  The 
records of a private chiropractor who the veteran saw from 
April 1995 to July 1996, while still on active duty, are 
consistent with service medical records.  They also indicate 
that the veteran had good movement and was doing better after 
chiropractic treatment.  In July 1996, the chiropractor 
recommended that the veteran refrain from excessive 
pushing, pulling or lifting in excess of 10 lbs for 
approximately 2-3 weeks, due to an inflamed disc in the 
lower back.

In September 1997, the veteran submitted letters from his 
current private chiropractor and physical therapist.  The 
chiropractors letter indicates that the veteran suffers from 
limited lumbar range of motion in all planes, with moderate 
to severe pain.  An X-ray revealed extreme antalgic posture 
with lateral deviation of the lumbar spine to the left, 
with degenerative changes at the L4-S1 region.  The 
chiropractor diagnosed the veterans condition as lumbar 
intervertebral disc syndrome, with an extreme amount of 
nuclear shifting in the L4-L5 disc space, making annular 
tearing and disc protrusion [] probable.  Future care for 
maintenance and alleviation of periodic exacerbations was 
said to be indicated, with a home exercise program.  The 
veterans physical therapist suggested that any vigorous 
activity or exercise would be likely to exacerbate the 
veterans back condition.

In June 1997, the veteran received an orthopedic examination 
at the Omaha VAMC.  The examiner apparently did not have 
access to the veterans service medical records, but accepted 
the veterans history of his injuries in service, which 
substantially accords with the information reviewed by the 
Board.  The veteran indicated that his back frequently 
seizes up, and had prevented him from working as a 
roofer.  He stated that he also attempted to work as a tele-
marketer, but was unable to do so because back pain required 
him to get up every 10-15 minutes.  The veteran reported that 
he was currently working with his parents as an independent 
financial adviser.  His subjective back symptoms included 
stiffness nearly all the time, particularly with bending 
and sitting.  He reported that he could stand about one-
half to one hour, sit for about one to two hours, walk for 
two hours, run about a mile, or drive for about four hours 
before his back would become symptomatic.  He was not taking 
any medication for back pain, but did use heat and cold on a 
daily basis.  During flare-ups, the veteran took Motrin.

On examination, the veteran was in no apparent distress.  His 
gait was normal and there was no postural abnormality and no 
fixed deformity.  Back musculature was good.  There were no 
apparent neurologic abnormalities, vascular pulses were 
normal, deep tendon reflexes were 3/4 and symmetrical, and 
straight leg rasing was negative bilaterally.  Range of 
motion testing showed forward flexion of 110 degrees with no 
restriction, backward extension of 20 degrees with mild pain 
at he end point, lateral flexion of 40 degrees bilaterally 
with pain at the end point, and 90 degrees rotation 
bilaterally without any compromise.  X-rays revealed 
early degenerative disc disease and minimal spondylolisthesis 
at L4-L5.  The examiners diagnoses were low back pain with 
early degenerative disc disease and minimal spondylolisthesis 
at L4-L5.

During the veterans September 1997 hearing at the RO, he 
testified that his condition caused substantial pain when it 
was active, to the extent that he became incapacitated.  The 
veterans brother (who supervises him in his position as a 
financial analyst) indicated that he had once been unable to 
work for a period of one week because of back pain, and that 
he regularly missed work because of the condition.

The veterans overall low back condition has been evaluated 
as 20 percent disabling under 38 C.F.R. § 4.71a, DC 5293, 
which pertains to intervertebral disc syndrome (IDS).  Under 
DC 5293, a 20 percent disability rating will be awarded if 
the manifestations of intervertebral disc syndrome are 
moderate with recurring attacks.  A 40 percent rating 
contemplates severe, recurring attacks with intermittent 
relief, and a 60 percent rating, the maximum schedular rating 
provided for intervertebral disc syndrome, requires a 
pronounced condition, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.

After reviewing the evidence summarized above, the Board 
concurs with the ROs assignment of a 20 percent evaluation 
under DC 5293 for moderate IDS.  The veterans testimony and 
the medical history provided to the VA examiner in June 1997 
demonstrate moderate symptomatology, e.g., seize ups of 
the back, during exacerbations of his condition, which 
occur about once every month lasting a couple of days.  
The symptoms are relieved by over-the-counter analgesic 
medication.  There is no evidence of only intermittent 
relief of symptoms, or of any neuropathy or other 
neurologic findings associated with the veterans condition.  
Accordingly, evaluations of 40 or 60 percent under DC 5293 
are not warranted.

The Board notes that the veteran has consistently reported 
pain associated with his lower back condition, and there are 
objective findings of pathology in the low back supporting 
his reports. Pain is an important disability factor that must 
be considered in the rating of a claimants disabilities.  A 
body part which becomes painful on use must be regarded as 
seriously disabled when the pain is supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  The Board has considered 
the veterans reports and medical evidence of discomfort, 
tenderness and guarding in the back (which could, presumably, 
account for additional loss of lower back function on a 
periodic basis).  However, these incidents do not provide a 
basis for the assignment of an evaluation in excess of 20 
percent under DC 5293, which already contemplates periodic 
attacks in the schedular criteria.  Nor, given the 
essentially normal range of motion demonstrated by the 
veteran upon examination (albeit with pain at the end of 
motion for several movements), could the veterans periodic 
pain warrant assignment of more than the minimum compensable 
rating of 10 percent for limitation of motion of the lumbar 
spine, which is lower than the evaluation currently assigned.  
See generally, 38 C.F.R. §§ 4.40, 4.45 (1996); DeLuca v. 
Brown, 8 Vet. App. 202 (1995); Voyles v. Brown, 5 Vet. App. 
451, 453 (1993).

In evaluating the severity of a disability, consideration 
must be given to the potential application of various other 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
were raised by the veteran.  See Suttmann v. Brown, 5 Vet. 
App. 127, 133 (1993); Schafrath v. Derwinski, 1 Vet. App. 
589, 592-593 (1991).  The possibilities of rating the 
veterans condition as limitation of motion of the lumbar 
spine and of a separate rating for spinal arthritis have been 
discussed, above.  In the absence of any evidence of 
ankylosis of the lumbar spine, fracture of a vertebra, or any 
of the criteria associated with severe lumbosacral strain 
under 38 C.F.R. § 4.71a, DC 5295, the Board concludes that 
there are no alternative regulatory provisions which would 
provide a greater benefit to the veteran.

Finally, when evaluating an increased rating claim, it is 
well established that the Board may affirm an ROs conclusion 
that a claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on its own.  See Floyd v. Brown, 
8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 
338-339 (1996).  In the present case, the Board notes the 
veterans reports that his back condition caused him to 
resign from two jobs which caused aggravation of that 
condition.  However, the veteran is currently employed as a 
financial analyst.  Although he periodically misses work due 
to his back condition, there is no indication that he is 
unable to work in a substantially normal manner in non-flare-
up periods.  Moreover, his currently assigned 20 percent 
rating is intended to represent and compensate the average 
impairment in earning capacity resulting from his condition.  
See 38 C.F.R. § 4.1.  Additionally, the Board notes that 
there is no evidence that the veterans back condition has 
required any periods of hospitalization since his release 
from active duty.  In light of these factors, the Board finds 
that the record does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards and 
does not warrant assignment of an extraschedular rating in 
accordance with 38 C.F.R. § 3.321(b)(1).  See Bagwell, 9 Vet. 
App. at 338-339; Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).
  
II.  Evaluation of Hemorrhoids with Anal Fissure.

The veteran complained of and received treatment for 
hemorrhoids several times during his active service.  He 
reported hemorrhoids as a current or past health problem on 
his medical history in June 1996.  An evaluation of his 
hemorrhoids in April 1996 noted a small posterior fissure.  
The veteran has reported daily (but not constant) bleeding 
from the anus during bowel movements, and occasional anal 
irritation and spasms.  In his July 1997 VA form 9, the 
veteran reported that surgery to correct the condition was 
not possible, and that he had exhausted treatment for the 
condition.

At his June 1997 VA examination, the veteran reported good 
sphincter control, some episodes of spasm, but no instances 
of fecal leakage or involuntary bowel movements.  He reported 
bleeding a drop or two on toilet tissue during bowel 
movements.  He stated that he used Preparation-H and 
various tubes to relieve itching.  On examination, the 
veteran had no colostomy and no evidence of fecal leakage.  
The size of the lumen of the rectum and anus was described as 
normal.  There were no signs of anemia.  A small fissure, 
extending about 2 centimeters, was noted at the 1 oclock 
position, without any secondary change, erythema or sign of 
infection.  No hemorrhoids were seen externally or felt on 
internal examination and there was no evidence of bleeding.

The veteran did not testify regarding his hemorrhoids at his 
RO hearing, and there is no evidence that the veteran has 
consulted or been treated by a private physician for this 
condition since his release from active duty.

The veterans hemorrhoids and anal fissure are rated under 
38 C.F.R. § 4.114, DC 7336.  Under this code, a 0 percent 
(non-compensable) evaluation is assigned for mild or moderate 
hemorrhoids.  A 10 percent rating is warranted where 
hemorrhoids are large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.  
The maximum schedular evaluation of 20 percent may be 
assigned where hemorrhoids with persistent bleeding and with 
secondary anemia, or with fissures, are present.

After reviewing the evidence above, the Board notes that 
there is no evidence of hemorrhoids on objective examination.  
Nor has the veteran provided any evidence of post-service 
treatment of the condition which would support his claims of 
persistent symptoms or of having exhausted treatment for 
hemorrhoids.  Examination has revealed evidence of a small 
anal fissure, without evidence of anemia, persistent 
bleeding, or secondary changes.  However, the Board finds 
that the evidence of record requires a conclusion that the 
veterans condition is most properly characterized as 
mild in nature, warranting assignment of a 0 percent 
(noncompensable) rating.  See 38 C.F.R. §§ 4.7, 4.114, DC 
7336.



ORDER

A rating in excess of 20 percent for a low back condition is 
denied.

A compensable rating for hemorrhoids with anal fissure is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.



- 2 -
